 APCOA DIV.-ITT CONSUMER SERVICES65Apcoa Division-ITT Consumer Services CorporationandTeamsters Local Union#769, affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case 12-RC-3951March 2, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted under the direction and supervision of theRegional Director for Region 12 on December 15,1971, among the employees in the unit describedbelow. The tally of ballots showed that, of approxi-mately 57 eligible voters, 54 cast ballots, of which 37were for, and 16 were against, the Petitioner, and 1was challenged. The challenged ballot is insufficientto affect the results of the election.On December 20, 1971, the Employer filed timelyobjections to conduct affecting the results of theelection. In accordance with the Rules and Regula-tions of the National Labor Relations Board, Series8,as amended, the Regional Director conducted aninvestigation and on February 25, 1972, issued andduly served on the parties his Report on Objectionsto the election and recommendations to the Board.In his report, the Regional Director concluded thatObjections 1, 2, 3, and 5 were meritorious andrecommended that they be sustained, that theelection be set aside, and that a second election bedirected. Petitioner submitted a motion to reopen therecord which the Regional Director denied. Thereaft-er, Petitioner filed timely exceptions to these findingsand recommendations and appealed from the Re-gional Director's refusal to reopen the record.On June 14, 1972, the Board issued an Orderdirectingahearingwith respect to Employer'sObjections 1, 2, 3, and 5, and on July 20, a hearingwas held before Hearing Officer Melvin R. Hutson.iIf our dissenting colleague's characterization of the events surroundingthe election were,in fact, supportedby the record,we might be moreinclined to accept his positionThe record, however,will not support-in-deed,itcontradicts-such a characterization For example,the dissentignores several facts-the anonymous calls toManager Falbocontinuedafterthe election, the supervisorswho were subjectedto harassment did, infact, presentthe Employer's position to the employees by sending campaignletters and speaking with small groupsof employeesuntila day or twobefore the election;to the somewhat limited extentthat theyknew of theharassment against the supervisors,the employees assumed that these actswere committedby severalemployees who had been discharged severalmonths earlier,and the oneemployee whoreceived anonymous callsreceived them both before andafter joiningthe Union and blamed them onpreviouslydischargedemployees, testifyingthat he cast his vote withoutfear.Thus, not only is the third party conducthere not attributable to theOn September 11, 1972, the Hearing Officer issuedhis report, attached, in part, hereto as the Appendix,recommending that the Employer's objections beoverruled and that a Certification of Representativebe issued. On October 10, 1972, the Employer filedexceptions to the report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthorityin thisproceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All cashiers (toll collectors), gate attendants,runners (hikers), lot cleaner-valet van driver andticket collectors employed by the Employer at theMiami, Florida International Airport,excludingalloffice clerical employees, watchmen, guardsand supervisors as defined in the Act.The Board has considered the Hearing Officer'sreport and recommendations and the Employer'sexceptions thereto and hereby adopts the HearingOfficer's findings and recommendations.' Accord-ingly, as the tally of ballots shows that the Petitionerhas received a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representa-tivefor the employees in the appropriate unit.2Petitioner,but the employees specifically attributed such conduct to theemployeeswho had beendischarged previously Clearly, the employees didnot in anyway relatethese acts of harassment,beginning prior to theUnion'spetition for certification and continuing after the election, to theUnion's campaign. Such conduct couldnot possibly, therefore, have hadany coerciveor disruptive effect on the election nor could it have renderedimpossiblethe employees'free expressionof choice of representation Thus,under these circumstances the anonymously created conduct is insufficientto support a finding that the employees were denied the expression of a freechoice as to warrant setting aside the election.N LR B v Monroe AutoEquipmentCo, 470 F 2d 1329 (C A 5, Dec 12, 1972),BushHog, Inc vNLRB , 420 F 2d1266, 1269 (C.A. 5)2The Employerrequested oral argument This requestis hereby deniedas therecord,the exceptions, and the beefs adequately present the issuesand positions of the parties202 NLRB No. 5 66DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Teamsters Local Union#769, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofall the employees in the unit found appropriateherein for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,and other conditions of employment.CHAIRMAN MILLER,dissenting:The record here evidences that this electioncampaign was marked by a deliberate campaign ofvandalism, harassment, and intimidation directed atone management representative and a more limited,but similar and no less dramatic, attempt tointimidate a second management representative. It isalso obvious that the employees in the unit knew ofthe hooliganism that was taking place. Its connectionwith the election was demonstrated by the paintingof the figure "15" on one management representa-tive's car and the other's sidewalk. (December 15 wasthe election date.)3We do not know who engaged in these regrettablyvicious tactics.We do know that they were effectivein intimidating the affected management representa-tives into discontinuing their active role in manage-ment's attempts to express its views to employeesabout the election.We do not know the extent towhich employees may have believed that they, too,might be subjected to like treatment at the hands ofanonymous union-supporting fanatics if they shouldchoose to speak out against the Union.Wedoknow-or at leastIknow-that an electionheld in that kind of atmosphere cannot be said tohave been held under laboratory conditions.Iwould direct a second election.3The majoritynevertheless concludes,in the face of these facts,that theemployees did not inany way relatethese acts of harassment to the electioncampaign'